Citation Nr: 1310039	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  03-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied service connection for bipolar disorder.  Because the record indicates that the Veteran has a current diagnosis of schizophrenia or schizoaffective disorder in addition to bipolar disorder, the Board recharacterized the issue on appeal as service connection for an acquired psychiatric disorder in May 2005.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Board remanded this case for additional development in May 2005, March 2007, January 2011, and June 2012.  For the reasons discussed below, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.


REMAND

The Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) in February 2005.  The hearing transcript is of record.  The law requires that the VLJ who conducts a hearing on appeal participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  The VLJ who conducted the February 2005 Travel Board hearing is no longer employed by the Board.  The Veteran was informed of that fact in an October 2010 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  The Veteran was advised that if he did not respond within 30 days from the date of that letter, the Board would assume that he did not want a new hearing and would proceed accordingly.  

The Veteran did not respond to October 2010 letter, and this was noted in a January 2011 Board decision and remand, and in a June 2012 Board remand.  The Board notes that service connection for hypertension was denied by the Board in January 2011.  As the record did not contain an open hearing request at the time of the January 2011 decision, there was no due process error in the Board's adjudication of that issue.  Accordingly, service connection for hypertension is no longer in appellate status and is not a subject of the current remand.  

In a recent January 2013 correspondence, the Veteran requested that he be afforded another Travel Board hearing as referenced in the June 2012 remand, and the Board is remanding the appeal for service connection for an acquired psychiatric disorder for that purpose.  As such, the Board finds that the Veteran must be scheduled for a new Travel Board hearing, and notified of the time and place of the scheduled hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a new Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board to address the issue of service connection for an acquired psychiatric disorder.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


